Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figures 1-30) in the reply filed on 06/10/22 is acknowledged.

Claim Objections
Claim 29 is objected to because of the following informalities:  there is a period in the middle of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Pocket-Hole Jig Workstation” to Woodsmith Plans, hereinafter Woodsmith.
Regarding claim 1, Woodsmith discloses a docking station system (See Figure Below), comprising: a base section (Note: the flat middle board that the hinges are connected to below the pocket hole jig; See Figure Below); an upright section (Note: the two uprights mounted to the base section that the pocket hole jig connects to) connected to the base section; a first side support (See Figure Below; Note: the left side support to the left of the blue jig); wherein the first side support operatively connects to the base section at a first hinge (See Figure Below; Note: the hinge connecting the side support and the base section); wherein the first side support is configured to move between an extended position and a retracted position upon the first hinge (See Figure on Page 3); wherein the docking station system is configured to receive and connect with a pocket hole jig system (See Figure Below; Note the pocket hole jig is attached to the upright section via screws).  

    PNG
    media_image1.png
    474
    719
    media_image1.png
    Greyscale


Regarding claim 2, Woodsmith discloses wherein the pocket hole jig system (Note; the pocket hole jig attached to the upright section) operatively connected to the docking station system (See Figure Above; Note: the pocket hole jig is attached to the upright section via screws).  
Regarding claim 3, Woodsmith discloses wherein the pocket hole jig system (Note: the pocket hole jig attached to the upright section) operatively connected to the docking station system, the pocket hole jig system having: a base (Note: the flat bottom of the pocket hole jig system); an upright assembly (Note: the vertical support holding the drill bit guide section) connected to the base; a drill guide assembly (Note: the drill guide assembly having a drill bit inserted into it) operatively connected to the base; a clamp assembly operatively connected to the base (Note: See the clamp handle and mechanisms attached to the pocket hole jig system).  
Regarding claim 4, Woodsmith discloses wherein when the pocket hole jig system is connected to the docking station system, an upper surface of a base of the pocket hole jig system is in approximate alignment with an upper surface of the first side support (See Figure Above and Below) (Note: the two surfaces are aligned with each other as shown by the fact that they are both touching the same flat surface of the board). 

    PNG
    media_image2.png
    481
    612
    media_image2.png
    Greyscale


Regarding claim 5, Woodsmith discloses wherein the first side support rotates upon the first hinge between an extended position and a retracted position (See Figure on Page 3; Note: the side support can be rotated into a retracted position).  
Regarding claim 6, Woodsmith discloses the first hinge facilitates rotation of the first side support between an extended position and a retracted position (See Figure on Page 3; Note: the side support can be rotated into a retracted position).  
Regarding claim 7, Woodsmith discloses wherein the first side support has a hollow interior for storage (Note: the side support has a hollow interior in the form of a drawer for holding accessories; See Figure Above).  
Regarding claim 8, Woodsmith discloses wherein the docking station system further includes the first side support having a base member (Note: the bottom and side of the side support) and a cover member (Note: the top of the side support) that form a hollow interior for storage (See Figure Above).  
Regarding claim 9, Woodsmith discloses wherein the docking station system further includes the first side support having a stop member (Note: the adjustable stops mounted on the top of the side support) that slides along the first side support thereby forming a positive stop for a workpiece (See Figure Above).  
Regarding claim 10, Woodsmith discloses wherein the docking station system further includes a second side support (See Figure Above; Note: the side support mounted on the right side of the base); wherein the second side support operatively connects to the base at a second hinge (See Figure Above; Note: the side supports are mounted to the base such that they are capable of rotating into a retracted position; See Figure on Page 3); wherein the first side support is configured to move between an extended position and a retracted position upon the second hinged (See Figure on Page 3).  
Regarding claim 11, Woodsmith discloses a docking station system, comprising: a docking station, including: a base section; 3,Application No.: 17/126,119PatentDocket No.: 22367.0170a first side support; wherein the first side support operatively connects to the base section at a first hinge (See Figure Above); wherein the first side support is configured to move between an extended position and a retracted position upon the first hinge (See the Figure on Page 3); a pocket hole jig system operatively connected to the base section of the docking station (Note: the pocket hole jig is connected to the upright section); and wherein the first side support has a stop member that slides along the first side support thereby forming a positive stop for a workpiece (Note: the side support has a pair of adjustable stops slidable along the top of the side support; See Figure Above).  
Regarding claim 12, Woodsmith discloses wherein the pocket hole jig system (Note: the pocket hole jig attached to the upright section) operatively connected to the docking station system, the pocket hole jig system having: a base (Note: the flat bottom of the pocket hole jig system); an upright assembly (Note: the vertical support holding the drill bit guide section) connected to the base; a drill guide assembly (Note: the drill guide assembly having a drill bit inserted into it) operatively connected to the base; a clamp assembly operatively connected to the base (Note: See the clamp handle and mechanisms attached to the pocket hole jig system).  
Regarding claim 13, Woodsmith discloses wherein when the pocket hole jig system is connected to the docking station system, an upper surface of a base of the pocket hole jig system is in approximate alignment with an upper surface of the first side support (See Figure Above and Below) (Note: the two surfaces are aligned with each other as shown by the fact that they are both touching the same flat surface of the board). 
Regarding claim 14, Woodsmith discloses wherein the first side support rotates upon the first hinge between an extended position and a retracted position (See the Figure on Page 3).  
Regarding claim 15, Woodsmith discloses wherein the first hinge facilitates rotation of the first side support between an extended position and a retracted position (See Figure Above and See the Figure on Page 3).  
Regarding claim 16, Woodsmith discloses wherein the first side support has a hollow interior for storage (See Figure Above; Note: a drawer is mounted in a hollow portion of the side support for storage).  
Regarding claim 17, Woodsmith discloses wherein the first side support having a base member (Note: the bottom and side of the side support) and a cover member (Note: the top of the side support) that form a hollow interior for storage (See Figure Above).  
Regarding claim 18, Woodsmith discloses wherein the stop member (Note: the pair of adjustable stops) includes: a main body (Note: the larger body of the sliding insert/stop member); the main body extends a length between a forward end and a rearward end, extends a width between opposing sides, and extends a height between a lower end and an upper end; an extension member (note: the upper smaller body of the sliding insert/stop member) operatively connected to the main body (Note: Note: a fastener is used to connect the extension and main body); a locking member (Note: the knobs locking the sliding insert in position on both side of the stop member); the locking member configured to facilitate selective locking and unlocking of the stop member relative to side support (See Figure Above).  
Regarding claim 19, Woodsmith discloses a second side support (See Figure Above; Note: the side support connected to the right side of the base); wherein the second side support operatively connects to the base section at a second hinge; wherein the first side support is configured to move between an extended position and a retracted position upon the second hinge (See the Figure on Page 3; Note: the side support are capable of being folded up into a retracted position).  
Regarding claim 20, Woodsmith discloses wherein the base section is part of an adapter bracket connected to a pocket hole jig system (See Figure Below; Note: the base and upright form an adapter bracket for mounting the pocket hole jig system).  
Regarding claim 21, Woodsmith discloses a lock member (Note: See the Figure on Page 3, the lock member is in the form of a handle); wherein when the first side support is in a retracted position, the lock member connects the first side support to the upright section and holds the first side support in a retracted position (See the Figure on Page 3; Note: the two uprights mounted to the base section that the jig connect directly onto).  
Regarding claim 22, Woodsmith discloses a comprising a lock member (See the Figure on page 3; Note: the lock member in the form of a handle attached to the side supports); wherein when the first side support is in a retracted position, the lock member connects the first side support to the upright section and holds the first side support in a retracted position; wherein the lock member is connected to the first side support (See the Figure on Page 3).  
Regarding claim 23, Woodsmith discloses a lock member (Note: the lock member in the form of a handle attached to the side supports);5Application No.: 17/126,119Patent Docket No.: 22367.0170wherein when the first side support is in a retracted position, the lock member connects the first side support to the upright section and holds the first side support in a retracted position; wherein the lock member is connected to the first side support in a rotatable manner (Note: a slot is formed in the locking member which allows the locking member to rotate away from the locking knob).  
Regarding claim 24, Woodsmith discloses a lock member (Note: the lock member in the form of a handle attached to the side supports); wherein when the first side support is in a retracted position, the lock member connects the first side support to the upright section and holds the first side support in a retracted position (See the Figure on Page 3); wherein the lock member includes a hook that rotates into engagement and rotates out of engagement between the first side support and the upright section (Note: see the slot in the locking member which allows the locking member to rotate away from the locking knob).  
Regarding claim 25, Woodsmith discloses a lock member (Note: the lock member in the form of a handle attached to the side supports); wherein when the first side support is in a retracted position (See the Figure on Page 3), the lock member connects the first side support to the upright section and holds the first side support in a retracted position; wherein the lock member includes a hook in one of the upright section and the side support that engages an opening in the other of the upright section and the side support (Note: see the slot in the locking member which allows the locking member to rotate away from the locking knob).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Pocket-Hole Jig Workstation” to Woodsmith Plans, hereinafter Woodsmith, in view of Circosta 9US 8,083,443).
Regarding claim 26, Woodsmith discloses a docking station system, comprising: a base section; an upright section connected to the base section a first side support; wherein the first side support operatively connects to the base section at a first hinge (See Figure Above); wherein the first side support is configured to move between an extended position and a retracted position upon the first hinge (See the Figure on Page 3); wherein the docking station system is configured to receive and connect with a first jig system (See Figure Above).  Woodsmith does not disclose a second jig system that is different from the first jig system.  Circosta discloses a jig system for cutting plugs for pocket holes (See Abstract).  It would have been obvious to a person having ordinary skill in the art to have used the jig system of Circosta as a second jig system of Woodsmith in order to use the docking station system for both drilling the pocket holes and cutting the pocket hole plugs. 
Regarding claim 27, Woodsmith discloses the first jig system (Note: the pocket hole jig; See Figure Above).  Woodsmith does not disclose a second jig system that is different than the first jig system.  However, different jigs are well known in the art.  Circosta teaches a similar jig system for cutting plugs for pocket holes (See Abstract).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Woodsmith, in view of Circosta, to use the docking station system for both drilling the pocket holes and cutting the pocket hole plugs.
Regarding claim 28, Woodsmith discloses wherein the first jig system is a pocket hole jig system operatively connected to the docking station system (See Figure Above), the pocket hole jig system having: a base (Note: the flat bottom of the pocket hole jig system); an upright assembly (Note: the vertical support holding the drill bit guide section) connected to the base; a drill guide assembly (Note: the drill guide assembly having a drill bit inserted into it) operatively connected to the base; a clamp assembly operatively connected to the base (Note: See the clamp handle and mechanisms attached to the pocket hole jig system).  
Regarding claim 29, Woodsmith discloses wherein the pocket hole jig system has: a base; an upright assembly (Note: the vertical support holding the drill bit guide section) connected to the base; a drill guide assembly (Note: the drill guide assembly having a drill bit inserted into it) operatively connected to the base; a clamp assembly operatively connected to the base (Note: See the clamp handle and mechanisms attached to the pocket hole jig system) wherein when the pocket hole jig system is connected to the docking station system, an upper surface of a base of the pocket hole jig system is in approximate alignment with an upper surface of the first side support (See Figure Above and Below) (Note: the two surfaces are aligned with each other as shown by the fact that they are both touching the same flat surface of the board). 
Regarding claim 30, Woodsmith discloses wherein the first side support rotates upon the first hinge between an extended position and a retracted position (See the Figure on Page 3).  
Regarding claim 31, Woodsmith discloses wherein the first hinge facilitates rotation of the first side support between an extended position and a retracted position (See the Figure on Page 3).  
Regarding claim 32, Woodsmith discloses wherein the first side support has a hollow interior for storage (See Figure Above; Note: a drawer is disposed in the side support).  
Regarding claim 33, Woodsmith discloses wherein the docking station system further includes the first side support having a base member (Note: the bottom and side of the side support) and a cover member (Note: the top of the side support) that form a hollow interior for storage (See Figure Above).  
Regarding claim 34, Woodsmith discloses wherein the docking station further includes the first side support having a stop member (Note: the adjustable stops mounted on the top of the side support) that slides along the first side support thereby forming a positive stop for a workpiece (See Figure Above).  
Regarding claim 35, Woodsmith discloses wherein the docking station further includes a second side support (Note: the side support mounted to the right side of the base); wherein the second side support operatively connects to the base at a second hinge; wherein the first side support is configured to move between an extended position and a retracted position upon the second hinge (See the Figure on Page 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722